DETAILED ACTION
Status of Application
Claims 1-3, 5, 7-10, 12-22, and 23 have been examined in this application. Claims 4, 6, 11, 21 and 22 are cancelled. Claims 1-3, 5, 8-9, 13, and 15 are amended. Claim 23 is new. This is a Final Office Action in response to Arguments and Amendments filed 1/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, see p. 13-14, filed 1/14/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu et al. See Prior art rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The claims recite limitations drawn to a flight characteristic satisfying a guideline and a threshold. The specification solely talks about a threshold being satisfied (See [0058]). For example, whether or not a first characteristic is satisfied is based on a threshold comparison. Whether or not a second characteristic is satisfied is based on a first threshold comparison being satisfied and a second threshold comparison not being satisfied. Therefore, the claims lack written description.
Claim(s) 2, 3, 5, 7, 9, 10, 12-14, 16-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1, 8, and 15, respectively, and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a)’s result in 112(b)’s. The claim limitations are interpreted as the first flight characteristic being acceptable based on a comparison to a threshold related to a first flight guideline and a second flight characteristic being questionable when a first threshold is met but a second threshold is not met resulting in the second flight characteristic being flagged (BRI of “questionable”).
Claim(s) 2, 3, 5, 7, 9, 10, 12-14, 16-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 8, and 15, respectively, and for failing to cure the deficiencies listed above.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12-22, and 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gong et al. (US 2018/0082308 A1) in view of Xu et al. (WO 2016/141748 A1).
Claim 1, Gong et al. discloses a device, comprising: 	one or more processors configured to: 	receive, from a user device, a flight request, 	the flight request being received prior to an unmanned aerial vehicle (UAV) flight associated with the flight request ([0280-0281]; A request to operate a UAV – i.e. a flight request – is initiated by a user. The act that results in a user identifier being sent reads on the limitation), 	identify flight characteristics associated with the flight request, each flight characteristic, of the identified flight characteristics, specifying a corresponding characteristic of the UAV flight, and ([0285, 0287, 0295] The authentication system identifies information regarding the pilot and the UAV based on their respective identifiers. “Flight characteristics” may comprise at least flight motion, user input, user authorization, etc.)	one or more flight characteristics, of the identified flight characteristics, being received from a flight characteristic provider device that is separate from the device ([0285, 0287]; in this instance, “flight characteristic” may be the authorization of the user);  	identify flight guidelines associated with the flight request ([0298]), 	a first flight guideline and a second guideline (A geofence reads on the “guideline”), of the identified flight guidelines, corresponding to a particular flight characteristic (in this instance, “flight characteristic” may be any of the motion of the controlled UAV) of the identified flight characteristics, 	a first flight guideline and a second flight guideline associated with a first threshold and second threshold ([0583]; A geofence’s geographic boundary and the data which represents and communicates that boundary reads on a threshold), respectively, and	at least one of the first flight guideline or the second flight guideline is received from a flight guideline provider device that is separate from the device ([0286, 0298]; Air control system may generate a flight regulation, a flight regulation may be a geo-fence);([0286, 0298, 0329, 0606, 0621]; (i)Particularly [0621], a geo-fence may apply to a certain model of UAV but not to others. Identifying a model of UAV that is permitted in the geo-fenced area reads on the limitation. (ii) Furthermore, determining, for example, that the altitude with respect to a geo-fence – such as in Fig. 20 – is permissible reads on the limitation)
	determine that the particular flight characteristic is questionable for the second flight guideline based on the particular flight characteristic satisfying the second flight guideline (This limitation reads on a second geo-fence or flight restricted area).	Gong et al. does not disclose, determine that the particular flight characteristic is questionable for the second flight guideline based on the particular flight characteristic satisfying the second flight guideline but not the second threshold (112(b) interpretation: the flight guideline has two thresholds, wherein when one threshold is met but the other is not a flight characteristic is flagged (BRI of “questionable”);	perform an action, based on determining that the particular flight characteristic is questionable for the second flight guideline, that addresses one or more potential risks associated with the particular flight characteristic	However, Xu et al. teaches the aforementioned limitations ([0057-0063]; A flight restricted area has three zones, the boundary of each being a threshold. Being within the flight restricted region 210 reads on meeting the first threshold while being within any of the three zones reads on being in the second threshold. For example, being within the third region 220C means the UAV is within the restricted region 210 and will be issued a warning (“perform an action” because it is within the third region 220C).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong et al. to provide the aforementioned limitations taught by Xu et al. with the motivation of improving the usability of the flight restricted zones/geo-fences in Gong et al. to be able to adapt and conform to irregularly shaped areas ([0004] in Xu et al.).
As per Claim 2, Gong et al. discloses the device of claim 1, wherein the identified flight characteristics include information indicating at least one of (BRI only requires one of the following): a flight date, a flight time, a flight duration ([0779]), a flight altitude, a flight origin location, a flight destination location ([0779]), a flight path  ([0778]), a wind speed measurement ([0214]), a humidity measurement ([0709]), a temperature measurement ([0214]), a precipitation measurement ([0214]), a visibility measurement ([0214]), a sunset time, a UAV model number ([0287]), a UAV flight ceiling ([0219]), a UAV weight ([1051]), a UAV maximum payload ([0190]), a UAV maximum wind speed [0214]), a UAV maximum operating temperature ([0214]), a UAV minimum operating temperature ([0214]), a UAV maximum communication range ([0194]), a UAV maximum flight duration ([0549, 1050]), a UAV maximum speed ([1051]), a UAV noise level ([1005]), a pilot certification ([0287]), a pilot maximum operating wind speed ([0214]), a pilot maximum flight operating duration ([0549, 1050]), a pilot minimum operating visibility ([0214]), a pilot maximum operating range ([0549, 1050]), a most recent pilot flight ([0287]), or career pilot hours (It is noted that some of the above mapping is with respect to regulations which are mapped to “flight guidelines”. The measurements or data which result in the regulations is what is being mapped, not the regulations which result from the measurements or data. The regulations themselves remain mapped to “flight guidelines”).

As per Claim 3, Gong et al. discloses the device of claim 1, wherein the one or more processors, when identifying the flight characteristics associated with the flight request, are configured to: ([0285, 0298]); or	obtain the particular flight characteristic from a data storage device ([0285,0298]).
As per Claim 5, Gong et al. discloses the device of claim 1, wherein the one or more processors, when identifying the flight characteristics associated with the flight request, are configured to: 	identify multiple values for at least one of the first threshold or the second threshold (The values associated with the geo-fence reads on multiple values); and 	identify, based on the multiple values, a particular value for at least one of the first threshold or the second threshold (Any one of the values used in enforcing the geo-fence reads on a particular value. Note that the combination with Xu et al. teaches the “second threshold”).

As per Claim 7, Gong et al. discloses the device of claim 1, wherein the one or more processors, when performing the action, are configured to:	provide the user device with data that causes display of information regarding the particular flight characteristic ([0460-0466, 0473, 0500]).

As per Claim 8, Gong et al. discloses a non-transitory computer-readable storage medium storing instructions, the instructions comprising: 	a plurality of instructions that, when executed by one or more processors, cause the one or more processors to: 	receive a flight request from a device ([0280-0281]; A request to operate a UAV – i.e. a flight request – is initiated by a user. The act that results in an user identifier being sent reads on the limitation),	the flight request being received prior to an unmanned aerial vehicle (UAV) flight associated ([0280-0281]; see preceding limitation mapping),	the flight request including at least one flight characteristic for the UAV flight ([0281] user identifier may be inputted on the user device);	identify, based on the flight request, flight characteristics associated with the UAV flight	each flight characteristic, of the identified flight characteristics, specifying a corresponding characteristic of the UAV flight ([0285, 0287, 0295] The authentication system identifies information regarding the pilot and the UAV based on their respective identifiers. “Flight characteristics” may comprise at least flight motion, user input, user authorization, etc.), and	one or more flight characteristics, of the identified flight characteristics, being received from a flight characteristic provider device that is separate from the device ([0285, 0287]; in this instance, “flight characteristic” may be the authorization of the user);  	identify, based on the flight request, flight guidelines associated with the UAV flight ([0298]),		a first flight guideline and a second flight guideline (A geofence reads on the “guideline”), of the identified flight guidelines, corresponding to a particular flight characteristic of the identified flight characteristics (in this instance, “flight characteristic” may be any of the motion of the controlled UAV), 	a first flight guideline and a second flight guideline associated with a first threshold and a second threshold ([0583]; A geofence’s geographic boundary and the data which represents and communicates that boundary reads on a threshold), respectively, and 	at least one of the first flight guideline, or the second flight guideline being received from a flight guideline provider device that is separate from the device ([0286, 0298]; Air control system may generate a flight regulation, a flight regulation may be a geo-fence); 	determine that the particular flight characteristic is acceptable for the first flight guideline based on the particular flight characteristic satisfying the first flight guideline and the first threshold ([0286, 0298, 0329, 0606, 0621]; (i)Particularly [0621], a geo-fence may apply to a certain model of UAV but not to others. Identifying a model of UAV that is permitted in the geo-fenced area reads on the limitation. (ii) Furthermore, determining, for example, that the altitude with respect to a geo-fence – such as in Fig. 20 – is permissible reads on the limitation);	determine that the particular flight characteristic is questionable for the second flight guideline based on the particular flight characteristic satisfying the second flight guideline (This limitation reads on a second geo-fence or flight restricted area).	Gong et al. does not disclose, determine that the particular flight characteristic is questionable for the second flight guideline based on the particular flight characteristic satisfying the second flight guideline but not the second threshold (112(b) interpretation: the flight guideline has two thresholds, wherein when one threshold is met but the other is not a flight characteristic is flagged (BRI of “questionable”);	perform an action, based on determining that the particular flight characteristic is questionable for the second flight guideline, that addresses one or more potential risks associated with the particular flight characteristic	However, Xu et al. teaches the aforementioned limitations ([0057-0063]; A flight restricted area has three zones, the boundary of each being a threshold. Being within the flight restricted region 210 reads on meeting the first threshold while being within any of the three zones reads on being in the second threshold. For example, being within the third region 220C means the UAV is within the restricted region 210 and will be issued a warning (“perform an action” because it is within the third region 220C).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong et al. to provide the aforementioned limitations taught by Xu et al. with the motivation of improving the usability of the flight restricted zones/geo-fences in Gong et al. to be able to adapt and conform to irregularly shaped areas ([0004] in Xu et al.).

As per Claim 9, Gong et al. discloses the non-transitory computer-readable storage medium of claim 8, where one or more instructions, of the plurality of instructions, that cause the one or more processors to identify, based on the flight request, the flight characteristics associated with the UAV flight, cause the one or more processors to: 	identify a first flight characteristic from the at least one flight characteristic included in the flight request  ([0285, 0298]); and 	obtain, from a flight characteristic provider device, the particular flight characteristic based on the first flight characteristic ([0285, 0298]).

As per Claim 10, Gong et al. discloses the non-transitory computer-readable storage medium of claim 8, where one or more instructions, of the plurality of instructions, that cause the one or more processors to identify, based on the flight request, the flight guidelines associated with the UAV flight, cause the one or more processors to: 	identify a first flight characteristic from the at least one flight characteristic included in the flight request  ([0285]); and 	obtain, from a flight guideline provider device and based on the first flight characteristic, the particular flight guideline ([0286, 0298]).
As per Claim 12, Gong et al. discloses the non-transitory computer-readable storage medium of claim 8, where one or more instructions, of the plurality of instructions, that cause the one or more processors to perform the action based on the particular flight characteristic, cause the one or more ([0460-0466, 0473, 0500]).

As per Claim 13, Gong et al. discloses the non-transitory computer-readable storage medium of claim 8, where one or more instructions, of the plurality of instructions, that cause the one or more processors to perform the action based on the particular flight characteristic, cause the one or more processors to: 	obtain, from the flight characteristic provider device, a new threshold for the first threshold or the second threshold ([0287]; Geofences are 3D objects, therefore, the special threshold changes depending on the location of the aircraft).

As per Claim 14, Gong et al. discloses the non-transitory computer-readable storage medium of claim 8, where one or more instructions, of the plurality of instructions, that cause the one or more processors to perform the action based on the particular flight characteristic, cause the one or more processors to: 	cause the UAV to perform another action ([0364]; More than one geofences can be used. [0198] regulations may result in an alert being sent]).
As per Claim 15, Gong et al. discloses a method comprising: 	receiving, by a first device, from a second device, and prior to an unmanned aerial vehicle (UAV) flight, at least one flight characteristic for the UAV flight ([0280-0281]; A request to operate a UAV – i.e. a flight request – is initiated by a user. The act that results in an user identifier being sent reads on the limitation); ([0285, 0287, 0295] The authentication system identifies information regarding the pilot and the UAV based on their respective identifiers. “Flight characteristics” may comprise at least flight motion, user input, user authorization, etc.), and 		one or more flight characteristics, of the identified flight characteristics, being received from a flight characteristic provider device that is separate from the device ([0285, 0287]; in this instance, “flight characteristic” may be the authorization of the user);   	identifying, by the first device and based on the identified flight characteristics, a flight guidelines associated with the UAV flight ([0298]), 	a first flight guideline and a second flight guideline (A geofence reads on the “guideline”), of the identified flight guidelines, corresponding to a particular flight characteristic (in this instance, “flight characteristic” may be any of the motion of the controlled UAV) of the identified flight characteristics, 	a first flight guideline and a second flight guideline associated with a first threshold and a second threshold, respectively ([0583]; A geofence’s geographic boundary and the data which represents and communicates that boundary reads on a threshold), and 		at least one of the first guideline or the second flight guideline being received from a flight guideline provider device that is separate from the device ([0286, 0298]; Air control system may generate a flight regulation, a flight regulation may be a geo-fence);  -8-PATENT U.S. Patent Application No. 15/790,461 Attorney Docket No. 20170173 		determining, by the first device, that the particular flight characteristic is acceptable for the first flight guideline based on the particular flight characteristic satisfying the first flight guideline and first threshold ([0286, 0298, 0329, 0606, 0621]; (i)Particularly [0621], a geo-fence may apply to a certain model of UAV but not to others. Identifying a model of UAV that is permitted in the geo-fenced area reads on the limitation. (ii) Furthermore, determining, for example, that the altitude with respect to a geo-fence – such as in Fig. 20 – is permissible reads on the limitation);		determining, by the first device, that the particular flight characteristic is questionable for the second flight guideline based on the particular flight characteristic satisfying the second flight guideline (This limitation reads on a second geo-fence or flight restricted area).	Gong et al. does not disclose, determine that the particular flight characteristic is questionable for the second flight guideline based on the particular flight characteristic satisfying the second flight guideline but not the second threshold (112(b) interpretation: the flight guideline has two thresholds, wherein when one threshold is met but the other is not a flight characteristic is flagged (BRI of “questionable”);	performing, by the first device and based on determining that the particular flight characteristic is questionable for the second flight guideline, an action that addresses one or more potential risks associated with particular flight characteristic.	However, Xu et al. teaches the aforementioned limitations ([0057-0063]; A flight restricted area has three zones, the boundary of each being a threshold. Being within the flight restricted region 210 reads on meeting the first threshold while being within any of the three zones reads on being in the second threshold. For example, being within the third region 220C means the UAV is within the restricted region 210 and will be issued a warning (“perform an action” because it is within the third region 220C).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong et al. to provide the aforementioned limitations taught by Xu et al. with the motivation of improving the usability of the flight restricted zones/geo-fences in Gong et al. to be able to adapt and conform to irregularly shaped areas ([0004] in Xu et al.).

Claim 16, Gong et al. discloses the method of claim 15, further comprising: 	logging data associated with the UAV flight ([0781]; determining if UAV obeys flight regulations).

As per Claim 17, Gong et al. discloses the method of claim 16, further comprising: 	determining, based on the data logged for the UAV flight an updated threshold for the particular flight guideline ([0781]).

As per Claim 18, Gong et al. discloses the method of claim 15, further comprising: 	receiving, while the UAV is in the UAV flight, an updated flight characteristic that corresponds to another flight characteristic of the identified flight characteristics ([0784-0785]); and 	determining, while the UAV is in the UAV flight, that the updated flight characteristic meets another threshold associated with another flight guideline of the identified flight guidelines ([0784-0785]).
As per Claim 19, Gong et al. discloses the method of claim 18, further comprising: 	performing, based on determining that the updated flight characteristic meets the other threshold, another action while the UAV is in the UAV flight ([0784-0785]).

As per Claim 20, Gong et al. discloses the method of claim 19, wherein performing the other action comprises: 	providing the UAV with instructions that cause the UAV to change a flight path associated with the UAV flight ([0784-0785]).
Claim 21, Gong et al. discloses the device of claim 1, wherein the one or more processors, when identifying the flight characteristics, are configured to: 	identify at least one of the identified flight characteristics using the at least one flight characteristic included in the flight request ([0285]); and 	wherein the one or more processors, when identifying the flight guidelines, are to:		U.S. Patent Application No. 15/790.461Attorney Docket No. 20170173 identify one or more of the flight guidelines using at least one of the identified flight characteristics ([0286]).  
As per Claim 22, Gong et al. discloses the non-transitory computer-readable storage medium of claim 8, wherein the one or more instructions, that cause the one or more processors to identify the flight characteristics, further cause the one or more processors to: 	identify at least one of the identified flight characteristics using the at least one flight characteristic included in the flight request ([0285]); and 	wherein the one or more instructions, that cause the one or more processors to identify the flight guidelines, further cause the one or more processors to: 		identify one or more of the flight guidelines using at least one of the identified flight characteristics ([0286]). 
As per Claim 23, Gong et al. does not disclose the device of claim 1, wherein the second threshold relates to a predetermined amount, degree, or percentage of relative to a satisfying of the second flight guideline.	However, Xu et al. teaches the aforementioned limitations ([0057-0063]).	The motivation to combine Xu et al. with Gong et al. was provided in the rejection of Claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619